Citation Nr: 0621925	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  94-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of one or more extremities.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1992 and March 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Francisco, California (that office later 
moved to Oakland, California).  In the April 1992 rating 
decision, the RO denied the claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment.  In a March 1993 rating decision, the RO denied 
entitlement to special monthly compensation based on loss of 
use of one or more extremities.

In December 1992, the veteran provided oral testimony before 
a hearing officer at a hearing held at the VA satellite 
center in Sacramento, California; a transcript of which has 
been associated with the claims file.

In December 1999, September 2003 and July 2005 the Board 
remanded the issues on appeal for further development and 
adjudicative action.  The requested action has been completed 
to the extent practicable, and the claim is again before the 
Board for appellate review.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has been awarded service connection for post-
traumatic stress disorder (PTSD), rated 100 percent.

3.  The veteran's service connected disabilities do not 
include anatomical loss or loss of use of any extremity.

4.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes; or ankylosis of the hips or the knees.  


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
(SMC) based on loss of use one or more extremities are not 
met.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350(a)(2), 3.352 
(2005).

2.  The criteria for a certificate of eligibility for 
financial assistance in the purchase of an automobile and 
adaptive equipment, or for adaptive equipment only, are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5107, 7104 (West 2002); 
38 C.F.R. § 3.808 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was treated 
during service for symptoms of paralysis following a reported 
rape.  At the time, she had not been evaluated due to her 
pregnancy.  A report of hospitalization in May 1991, 
approximately one year following the alleged incident, noted 
that the veteran had been wheelchair bound since then 
claiming loss of motor function on the left side of her body.  
Physical examination of the extremities revealed one to two 
out of five motor strength in the left upper and lower 
extremities.  "However, the patient was able to use her left 
arm as support when using her walker and was able to lift her 
left foot off the ground when using her walker, which would 
be inconsistent with her physical findings."  The diagnosis 
was conversion disorder, single episode, manifested by 
paralysis of the left upper and lower extremities and 
inability to walk without mechanical assistance; stress, 
severe, status post traumatic violent rape.  

In October 1991, following service, the veteran filed a claim 
for service connection for paralysis of the left side and 
right leg secondary to a stroke and rape in service, and 
entitlement to automobile and/or adaptive equipment.  VA 
neurological examination in January 1992 noted left sided 
loss of function.  Clinical testing was noted to be 
inconclusive and the diagnosis was conversion reaction.  

Service connection was granted in an April 1992 rating 
decision for conversion reaction manifested by left sided 
loss of function, evaluated 100 percent disabling.  
Entitlement to automobile and/or adaptive equipment was 
denied because the RO determined that loss of use of the hand 
or foot was not permanent.  In a statement received at the RO 
in May 1992 and accepted as a notice of disagreement with the 
rating decision, the veteran wrote that she was confined to a 
wheelchair.  

In an October 1992 statement from a private physician, Dr. 
Beck, M.D., he wrote that the veteran's diagnosis was a 
conversion disorder with paralysis of the left arm and lower 
extremities.  He added that there was no organic evidence for 
her symptoms, but the symptoms were real and she was confined 
to a wheelchair.  The veteran also submitted a report of VA 
aid and attendance examination, completed by Dr. Beck, in 
which he noted that the veteran was wheelchair bound and 
unable to leave her premises without assistance.  

On VA mental examination in November 1993, the veteran 
reported that she could not walk, although she had tried 
several times to use a walker without any success.  On 
neurological examination, the examiner stated that she 
continued to have minimal voluntary movement of three of her 
extremities, although no organic cause had been identified 
for her symptoms.  

In January 1996, the RO was notified in a letter from the VA 
Office of the Inspector General (VAOIG) that an investigation 
had been concluded concerning false claims made by the 
veteran relating to her receipt of VA benefits.  
Investigation determined that the veteran provided VA with 
false information relative to her disability during a VA 
hearing wherein she claimed that she was unable to walk and 
had limited use of one arm and that these conditions were 
permanent.  Contrary to her claims, investigation revealed 
that the veteran was able to walk and use both arms with no 
apparent limitations.  

On VA examination of the joints in October 1998, the examiner 
reviewed the claims file.  The veteran claimed that in 1991, 
while pregnant she developed a sudden paralysis of the left 
leg and left arm after an episode of rape.  A few weeks 
later, she claimed that she developed paralysis of the right 
leg, but the cause was unclear.  Extensive neurological 
workup was done, and it was concluded that the veteran had a 
psychological conversion reaction.  After discharge, she saw 
private physicians and in 1993, under hypnosis, was able to 
improve her emotion and was finally able to walk and move the 
arm.  However, she became paralyzed again.  She recounted 
subsequent treatment from several psychiatrists, with some 
improvement.  Currently she complained of total inability to 
move her left leg, which according to her was completely 
paralyzed.  She said that her left arm was partially 
paralyzed,  but it had improved significantly over the last 
few months.  The examiner noted that the veteran was in a 
wheelchair and claimed total inability to walk.  Neurological 
examination was noted to be unusual in that there was marked 
variability in the examination from moment to moment.  

When asked to move the left leg, the 
veteran was unable to move it at all or 
the left foot.  However, when I had her 
stand up and I asked her to lift the 
right leg, she was able to take her right 
leg off the floor and bend it, and at 
that moment all her weight was on her 
left lower extremity, and her quadriceps 
was clearly contracted and maintained in 
the erect posture.  This is absolutely 
inconsistent with her having paralysis of 
the extensor muscles of the knee joint.  
There is no muscle atrophy of the left 
arm or of the left lower extremity where 
she claims to have this paralysis.   

Examination of the cranial nerves was noted as entirely 
normal.  The determination of visual fields was entirely 
normal.  The final diagnosis was history of conversion 
paralysis for many years and no evidence of organic 
neurological damage.  

On VA psychiatric examination, also conducted in October 
1998, the examiner concluded that the veteran apparently 
exhibited a classical pattern of conversion symptoms, noting 
that conversion symptoms were often inconsistent, and were 
exacerbated by stress.  

In December 1999, the Board remanded the claim for the RO to 
obtain detailed investigation reports relating to the 
veteran's alleged rape in service which were obtained and 
added to the claims file.  In August 2003, the Board again 
remanded the claim for records from the Social Security 
Administration, which were added to the claims file, and for 
VA examinations to determined the permanency of the veteran's 
paralysis.

In an August 2004 VA neurology examination, the examiner 
noted that an extensive claims file was reviewed, including a 
videotape dated 1993-94, taken pursuant to a pending civil 
litigation suit, and which eventually resulted in the VAOIG 
investigation.  The videotape showed the veteran clearly able 
to walk unassisted, even for long periods of time, including 
all day at a water park with her family in May 1993.  She was 
observed able to kneel and to climb into and out of her van, 
to have normal left arm function, including the ability to 
tie her shoes, scratch her face, hold a telephone, carry 
objects, and take small objects out of her backpack.  The 
veteran gave a history of symptoms aggravated by stress, 
during which times she was unable to move her extremities at 
all other than her right arm.  Following a complete physical 
examination, the impression of the examiner was that the 
veteran had no evidence of paralysis.  She had normal 
strength when the muscles were isolated, and had completely 
normal tone.  She also had no atrophy, suggesting some use of 
her muscles in the affected extremities in the last thirteen 
years.  She had no neurologic reason for her impairments, and 
therefore it was due to psychiatric reasons.  "Therefore, 
there are no physical barriers to recovery, and from a 
neurologic point of view is not permanent."

On VA mental disorders examination, also in August 2004, the 
veteran indicated that she was unable to stand up or ambulate 
and currently used a wheelchair.  The veteran was asked about 
the videotaped incidents, which were dated in May 1993 and 
February 1994, and explained that she had seen a hypnotist 
several times during this period and her symptoms went away, 
but returned suddenly following a stressful incident.  The 
examiner indicated that the veteran continued to exhibit a 
classic case of conversion disorder.  In the examiner's 
opinion, the conversion disorder was reasonably certain to be 
able to be resolved through psychodynamically-oriented 
intensive psychotherapy, or psychoanalysis for the following 
reasons:

1.  Through intensive psychotherapy, she 
is capable [of developing] true insight 
into her conversion disorder, and would 
no longer need to somatize with 
conversion symptom[s] against her 
destructive impulses as a defense 
mechanism.  
. . . 
2.  As clearly illustrated in the tape 
and as she confirmed that hypnosis did 
completely [reverse] her paralysis in May 
1993, and also the tape showed that she 
was walking in February 1994 without 
hypnosis.

In July 2005, the Board remanded the veteran's claim for 
additional evidence to include records of the veteran's 
treatment at Delta Community College, which although 
previously requested, had not been obtained due to the lack 
of a current signed authorization for release of records.  
The RO informed the veteran of the missing records, and the 
requirement of a current authorization, including a blank 
release form in the notification to the veteran.  No response 
has been received from the veteran to date.  



VCAA - The Duty to Inform and Assist

VA has met the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
38 C.F.R. §§ 3.102, 3.159.  The letter from the RO dated in 
February 2004, together with the April 1992 and March 1993 
rating decisions, as well as the September 1992 statement of 
the case (SOC), and supplemental statements of the case 
(SSOC) issued in February 1993, June 1994, May 1999, January 
2001, November 2004 and January 2006, satisfied the duty to 
notify provisions (including notifying the veteran what 
evidence he should submit, and that which VA would obtain), 
and asking her to submit all relevant records in her 
possession.  VA has made reasonable attempts to obtain all 
relevant records identified by the veteran, including records 
of her claimed treatment from Delta Community College which 
were the subject of a prior remand by the Board.  VA cannot 
assist the veteran further in obtaining these records without 
her cooperation.  A hearing was provided the veteran in 
December 1992.  There is no indication in the record that 
additional evidence relevant to the issues on appeal is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist.  
Although full compliance with the above was not completed 
prior to initial adjudication by the RO of the issues on 
appeal, to the extent that VA has failed to fulfill any duty 
to notify or assist the veteran, the Board finds that error 
to be harmless.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Legal Criteria and Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The special monthly compensation based on loss of use of an 
extremity is provided by 38 U.S.C.A. § 1114 and is payable 
where the veteran, as the result of service connected 
disability, has suffered the anatomical loss or loss of use 
of one foot or one hand (the "k" rate), one hand and one 
foot (the "l" rate), both hands or both legs, or one arm 
and one leg at a level preventing natural knee and elbow 
action (the "m" rate).  Higher rates are payable for 
greater combinations of disability.  

The veteran essentially argues that she meets the above 
requirements based on loss of use of one or more of her 
extremities, which are caused by her service connected 
psychiatric disability.  The determinative question, 
therefore, is whether the veteran actually has loss of use as 
contemplated by the applicable regulation. 

In this regard, the Board notes that the term "loss of use" 
of a hand or a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  The Court has stated 
that the "relevant inquiry concerning an SMC award is not 
whether amputation is warranted but whether the appellant has 
had effective function remaining other than that which would 
be equally well served by an amputation with use of a 
suitable prosthetic appliance." Tucker v. West, 11 Vet. 
App. 369, 373 (1998). 

The veteran has been awarded service connection for post-
traumatic stress disorder (PTSD), rated 100 percent 
disabling.  This is her only service connected disability.  

The Board notes that considerable effort has been expended to 
determine the credibility of the veteran's assertion that she 
is in fact paralyzed as the medical evidence has shown that 
there is no organic disorder that would account for her 
claimed inability to use her extremities.  However, 
psychiatric examination, including the VA mental disorders 
examination in September 2004, shows that the veteran 
continues to exhibit a classic case of conversion disorder.  
Further, although VA's Office of the Inspector General 
conducted a thorough examination of the veteran's disability 
with regard to the possibility of false claims, she continues 
to receive VA compensation benefits at the 100 percent 
disability level.  Therefore, for the purpose of this 
decision, the Board finds the veteran's claims regarding her 
disability as credible.  

However, for the following reasons, the Board finds that the 
veteran does have loss of use as defined by VA regulations.  
On examination during service, the veteran was able to use 
her left arm as support when using her walker and was able to 
lift her left foot off the ground when using her walker.  She 
was reported to have "minimal voluntary movement" of three 
of her extremities on VA examination in November 1993.  In 
1993 to 1994, she underwent a complete remission of her 
symptoms following treatment by a hypnotherapist.  Although 
her paralysis returned, on VA examination in October 1998, 
she was able to support all her weight on her left lower 
extremity, which the examiner noted was inconsistent with 
paralysis.  On VA examination in August 2004, she had normal 
strength when the muscles were isolated, and no atrophy 
suggesting some use of her muscles in the affected 
extremities.  

Under the applicable criteria, "loss of use" only applies 
where no effective function remains.  38 C.F.R. 
§ 3.350(a)(2).  The medical evidence clearly shows that the 
veteran retains effective function of her extremities.  As 
such, entitlement to special monthly compensation on the 
basis of loss of use of one or more extremities is not 
warranted.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment will be made where the veteran's 
service-connected disabilities result in one of the 
following: (i) loss or permanent loss of use of one or both 
feet; (ii) loss or permanent loss of use of one or both 
hands; or (iii) permanent impairment of vision of both eyes, 
with central visual acuity of 20/200 or less in the better 
eye, with corrective glasses.  For entitlement to assistance 
in the purchase of adaptive equipment only, the veteran must 
have, as the result of a service-connected disease or injury, 
ankylosis of one or both knees or one or both hips.  
38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. § 3.808 
(2005).  

As the medical evidence shows, an automobile allowance or 
adaptive equipment is not for application in this case 
because the service connected disabilities are not manifested 
by loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, the required 
permanent impairment of vision of both eyes or demonstrated 
ankylosis of one or both knees or one or both hips.  As noted 
above, the veteran does not have loss of use of her 
extremities.  

Moreover, the medical evidence clearly shows that the 
veteran's condition is not permanent, a requirement for 
entitlement to an automobile allowance or adaptive equipment.  
VA examinations were conducted in September 2004 to address 
this question.  The neurological examiner found that there 
was no neurologic reason for the veteran's impairments and 
therefore, there were no physical barriers to her recovery.  
From a neurologic point of view, her condition was not 
permanent.  More significantly, the psychiatric examiner 
found that the veteran's conversion disorder was reasonably 
certain to be resolved through intensive psychotherapy, based 
on her past success with hypnotherapy as witnessed on 
videotape.  The veteran does not have "permanent loss of 
use" of any extremity, and benefits based on such criteria 
are not warranted.

As for the remaining criteria, the evidence does not show, 
and the veteran does not contend that she has ankylosis of 
the knees or hips, or visual impairment of the severity 
necessary for qualification for automobile adaptive 
equipment.  

The Board appreciates the significant degree of difficulty 
produced by the veteran's service-connected disability, which 
is rated totally disabling.  Yet the medical evidence simply 
does not demonstrate that she currently has loss of use of 
one or more of her extremities, or that this is a permanent 
condition.  The preponderance of the evidence is against the 
claims for an increased rating based on loss of use of an 
extremity as special monthly compensation under 38 U.S.C.A. 
§ 1114, and the claim for financial assistance in the 
purchase of an automobile and/or adaptive equipment, and thus 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly compensation based on loss of 
use of one or more extremities is denied.

Eligibility for financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only is denied.




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


